Citation Nr: 1525786	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  07-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right arm disability, to include as secondary to seizure disorder and blackouts.

2.  Entitlement to service connection for a left arm disability, to include as secondary to seizure disorder and blackouts.

3.  Entitlement to service connection for a right hand disability, to include as secondary to seizure disorder and blackouts.

4.  Entitlement to service connection for a left hand disability, to include as secondary to seizure disorder and blackouts.

5.  Entitlement to service connection for a right leg disability, to include as secondary to seizure disorder and blackouts.

6.  Entitlement to service connection for a left leg disability, to include as secondary to seizure disorder and blackouts.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1985; service from June 1978 to July 7, 1983 was honorable while service from July 8, 1983 to July 31, 1985 was dishonorable, which is a bar to disability benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in March 2008.  A transcript of that hearing is associated with the claims file.

In September 2013, the Board issued a decision that in pertinent part, denied entitlement to service connection for right and left arm disabilities, right and left hand disabilities, and right and left leg disabilities, all to include as secondary to a seizure disorder and blackouts.

The Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting, in pertinent part, that the Court vacate and remand that portion of the Board's September 2013 decision that denied service connection for right and left arm disabilities, right and left hand disabilities, and right and left leg disabilities.  The Court issued an Order in February 2015, granting the Joint Motion and remanded the case to the Board for further proceedings consistent with the Joint Motion.  The case has now been returned to the Board for further appellate action.

In May 2015, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that, as a result of his military boxing career, he developed pain and swelling in his bilateral arms, hands and legs during his military service, which continued to the present time.  He has reported that during active duty service, the Veteran was on "special duty" for boxing from 1978 through 1983 at which time he was pulled from this special duty because of seizures while boxing and sent back to regular duty.  

The medical evidence of record shows the Veteran's complaints of pain and neurologic deficit in the upper and lower extremities and a variety of diagnoses during the course of his VA treatment.  Specifically, a March 2007 VA neurology note reflects an assessment of "arm pain, peripheral nerve disease."  An August 2008 VA neurology consultation report noted a diagnostic impression of possible complex regional pain syndrome.  A February 2010 VA neurology consultation report noted an assessment of "cervical radiculopathy versus complex regional pain syndrome versus myelopathy??"  VA outpatient treatment records dated in February 2009 and February 2010 also note prior medical history of peripheral neuropathy and reflex sympathetic dystrophy of the upper limb.  A May 2010 VA electromyography (EMG)/nerve conduction (NCV) consultation report revealed abnormal electrophysiological study indicative of very mild right median sensory neuropathy.  A July 2010 VA examination noted an impression of possible bilateral carpal tunnel syndrome by EMG study.  

Notably, in a July 2010 VA general medical examination, the examiner diagnosed upper extremity pain, bilateral, which historically had been chronic in nature, and opined that it was as least as likely as not that the pain pattern in the Veteran's upper extremities was related to trauma in service from the Veteran's extensive history of boxing and heavy training during his service years.  However, the examiner failed to provide a rationale for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The claim was previously remanded by the Board in September 2011 to provide the Veteran a VA examination "by the appropriate specialist(s), including a neurologist and/or orthopedist, to determine the nature and etiology of his current bilateral upper and lower extremity disabilities."  Accordingly, the Veteran underwent a VA neurologic examination in September 2011; however, that examination only addressed the etiology of his headaches.  Subsequently, a VA orthopedic examination was performed in February 2013.  The VA examiner reviewed the Veteran's medical history to include multiple neurology clinic visits but noted that no definitive neurological diagnosis had been made with respect to the hands and upper and lower extremities.  The VA examiner provided diagnoses of no objective evidence of hand, elbow, shoulder or knee pathology and concluded that the Veteran's disabilities were not related to service.

The February 2015 Joint Motion found that the February 2013 VA orthopedic examination was not sufficient to make a decision on the issues, particularly in light of the evidence of various neurological diagnoses.  See Stefl, 21 Vet. App. at 123; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate); see also Stegall v. West, 11 Vet.App. 268, 271 (1998).  Consequently, a neurological examination is necessary in this case to address the nature and etiology of the Veteran's current bilateral upper and lower extremity disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in St. Louis, Missouri, and all associated outpatient clinics, dated from June 2014 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran for a VA neurological examination to ascertain the current nature and etiology of the Veteran's current upper and lower extremities disabilities.  The claims file should be made available to the examiner for review.  The examiner should undertake any evaluation and/or testing deemed necessary, to include any electromyography/nerve conduction studies.

After examination of the Veteran and review of the claims file and the examination results, the examiner should provide opinions as to the following:

(a)  List all of the Veteran's neurological diagnoses pertaining to his upper and lower extremities.

(b) If the Veteran is not currently diagnosed with a neurological disorder, reconcile such finding with the existing neurological diagnoses of record by multiple physicians, including a detailed explanation of the rationale.  

(c) For each diagnosed neurological disability of the upper and lower extremities, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is etiologically related to his service, specifically to include trauma from boxing and/or his seizure disorder and blackouts.

A complete rationale must be provided for any opinions expressed.

3.  After the above development is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and afford an appropriate period of time for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

